Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Non-Final Office action based on the 16/361835 application filed 03/22/2019.  
Claims 30-47 are pending and have fully been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 30, “precursor” material is a relative term and therefor confusing. What is it considered to be a precursor to? Almost any material known to man could be considered a “precursor” material. From reading the instant PGpub specification, it 
The following section of Claim 30 is also unclear:
“the plurality of pillars being arranged in a configuration within the microfluidic channel to create a shaped precursor material having a pre-determined cross-sectional shape in the sheathing fluid”.
What does applicant mean by being arranged “in a configuration” to create a shaped precursor material?  From the examiners understanding the precursor material flows through the device and is not “shaped” or “having a pre-determined …shape”. Also- what applicant means by a configuration is unclear. Does applicant mean this to elicit structure- if so please clarify.
Also- applicant claims in Claim 30 that only a “portion” of the precursor material is exposed to light a polymerized.  What happens to the unexposed portions on precursor materials? Do both the polymerized particles and the other unpolymerized precursor material stay in the same channel, or are they separated some way? As the claims reads right now, it seems like both polymerized particles and the unexposed to light precursor material stay in the channel.  Please explain of clarify in the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  



Claims 30-47 are rejected under 35 U.S.C. 103(a) as being obvious over LINK in US 20080003142 in view of KWON in US 20120326104.
With respect to Claim 30, LINK et al. teach of a novel method of forming microfluidic substrates  and novel substrates,and methods that are useful for performing biological, chemical and diagnostic assays.  The substrates can include a plurality of electrically addressable, channel bearing fluidic modules integrally arranged such that a continuous channel is provided for flow of immiscible fluids (abstract & paragraph 0074). LINK et al. more specifically teach of forming polymer droplets (3 dimensional particles) by curing with UV light(paragraph 0136-0137), and passing the droplets through raised pillars for lateral diffusion. The pillars can be adjusted so as to be a means for separating droplets of similar sizes from a fluid containing various sized droplets (paragraph 0325).LINK et al. also teach of masking the droplets (or having them conform to change shape/take the shape of the size of the container that they are in(shape has predetermined cross section)(paragraph 0102). LINK et al. more specifically, teach of flowing a polymer precursor material in laminar flow (meaning there is a sheath fluid) or turbulent flow(paragraph 0097 & 0329),  and also of flowing a precursor polymer fluid into the channels(paragraph 0079 LINK et al. more specifically teach of a method for molding/manufacturing fluid interconnects directly on a substrate and that molding these interconnects directly into the microfluidic device requires precise alignment of the molding pins to the patterned shim (the "master" manufactured from silicon/photoresist or made from some metal) used to form the microfluidic and electrical 
KWON et al. teach of a method of forming a microspheres including a curable material and magnetic nanoparticles dispersed in the curable material, and arranging the magnetic nanoparticles located in the emulsion droplet of the curable material in a one-dimensional chain structure(abstract). KWON et al. teach of using mask or maskless lithography (paragraph 0057) to shape and cure the precursor/polymer material(paragraph 0057). It would have been obvious to one of ordinary skill in the art to use masking in the method of LINK as taught in KWON due to the advantages it has for being able to cure particles in specific shapes(KWON, paragraph 0057-0058).It would also obvious to one of ordinary skill to adjust the curing mechanisms to any suitable methods as taught by KWON(paragraph 0057-0058).
  
With respect to Claim 31 & 41-43, LINK et al. teach of adjusting the droplet formation by adjusting the viscosity of the streams  and the flow of the stream and that it is obvious to 
With respect to Claim 32, KWON et al. teach of using mask or maskless lithography (paragraph 0057) to shape and cure the precursor/polymer material.
With respect to Claim 33, LINK et al. teach of a UV light source (paragraph 0258 & 0136-0137). 
With respect to Claim 34, LINK et al. teach of a microfluidic chip (paragraph 0344).
With respect to Claim 35, LINK et al. teach of the substrate being glass (Claims 68 & 69).
With respect to Claim 36, KWON et al. teach of the sphere being disposed in a thermoplastic resin substrate (paragraph 0030).
With respect to Claim 37, LINK et al. teach of collection of droplets/particles at a port/outlet (paragraph 0068).
With respect to Claims 38-40, & 47 KWON et al. teach of the nanoparticles being at least partially made up of PEG and a hydrogel that can start in liquid form (paragraphs 0042-0046).
With respect to Claim 45, LINK et al. teach of slowing flow prior to passage through a detector/constricting part(paragraph 0207).
With respect to Claims 44 & 46, LINK et al. teach that they can adjust the pillar size and shape dependent on the intended purpose(paragraph 0325).
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797